DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh(USPGPUB DOCUMENT: 2010/0033806, hereinafter Satoh) in view of Takashi (JP2001210895A, examiner uses machine translation, hereinafter Takashi). 

Re claim 1 Satoh discloses in Fig 2 a wavelength conversion device comprising:
a plurality of crystal layers(11/12) adjacent to one another such that crystal-axis orientations of the crystal layers(11/12) alternate between adjacent crystal layers (When the amorphous crystal 16 is grown, the polarities of the first crystal 11 and the amorphous crystal 16 turn out oppositely oriented)[0095], the plurality of crystal layers(11/12) each including a first-thickness portion(please see thickest portion of 11/12) having a first thickness and a second-thickness portion(please see thinnest portion of 11/12) having a second thickness smaller than the first thickness; 

Satoh does not disclose an adhesive layer in at least part of a gap between adjacent second-thickness portion(please see thinnest portion of 11/12)s of the second-thickness portion(please see thinnest portion of 11/12)s of the plurality of crystal layers(11/12) and with which the plurality of crystal layers(11/12) are bonded to one another.

Takashi discloses in Fig 3 an adhesive layer (30 of Takashi) in at least part of a gap (recess or groove where 30 is positioned of TAkashi) between adjacent second-thickness portions (thickness portions of 13 of Takashi) of the second-thickness portions(thickness portions of 13 of Takashi).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takashi to the teachings of Satoh in order to it is possible to prevent problems such as a decrease in output due to the light absorption of the bonding material and deterioration of the bonding material [0019, Takashi].  In doing so, an adhesive layer (30 of Takashi) in at least part of a gap (recess or groove where 30 is positioned of TAkashi) between adjacent second-thickness portions (thickness portions of 13 of Takashi) of the second-thickness portions(thickness portions of 13 of Takashi) of the plurality of crystal layers(11/12 of Satoh) and with which the plurality of crystal layers(11/12) are bonded to one another..



Re claim 2 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the adhesive layer (30 of Takashi) is absent between adjacent first-thickness portion(please see thickest portion of 11/12)s of the first-thickness portion(please see thickest portion of 11/12)s of the plurality of crystal layers(11/12) (since 30 of Takashi is between the second-thickness portions, this may be interpreted as wherein the adhesive layer (30 of Takashi) is absent between adjacent first-thickness portion).

Re claim 3 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the plurality of crystal layers(11/12) each include the second-thickness portion(please see thinnest portion of 11/12) at each of two opposed ends of the first-thickness portion(please see thickest portion of 11/12).

Re claim 4 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the plurality of crystal layers(11/12) each further include a third-thickness portion(please see portion of 11/12 that is intermediate between the thickest and thinnest portion) having a third thickness smaller than the second thickness and provided between the first-thickness portion(please see thickest portion of 11/12) and the second-thickness portion(please see thinnest portion of 11/12).

Re claim 5 Satoh and Takashi disclose the wavelength conversion device according to Claim 4, wherein the adhesive layer (30 of Takashi) extends over at least part of the third-thickness portion(please see portion of 11/12 that is intermediate between the thickest and thinnest portion).

Re claim 6 Satoh and Takashi disclose the wavelength conversion device according to Claim 4, wherein the plurality of crystal layers(11/12) each have a groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) defined by the first-thickness portion(please see thickest portion of 11/12), the second- thickness portion, and the third-thickness portion(please see portion of 11/12 that is intermediate between the thickest and thinnest portion), wherein an upper surface of the third-thickness portion(please see portion of 11/12 that is intermediate between the thickest and thinnest portion) is a bottom surface of the groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove).

Re claim 7 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the plurality of crystal layers(11/12) each have a groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) in the first-thickness portion(please see thickest portion of 11/12), the groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) being continuous with a space above the second-thickness portion(please see thinnest portion of 11/12) (since the second-thickness portion is thinner than the first-thickness portion, this may be interpreted as the groove being continuous with a space above the second-thickness portion). 

Re claim 8 Satoh and Takashi disclose the wavelength conversion device according to Claim 3, wherein the plurality of crystal layers(11/12) each have a groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) in the first-thickness portion(please see thickest portion of 11/12), the groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) being continuous with spaces above the second-thickness portion(please see thinnest portion of 11/12)s provided at the two respective opposed ends of the first- thickness portion(since the second-thickness portion is thinner than the first-thickness portion, this may be interpreted as the groove being continuous with a space above the second-thickness portion).

Re claim 9 Satoh and Takashi disclose the wavelength conversion device according to Claim 7, wherein the adhesive layer (30 of Takashi) extends into at least part of the groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove).

Re claim 10 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the plurality of crystal layers(11/12) have different widths (along the interface of 11/12, 11/12 have different widths).

Re claim 11 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein widths of the plurality of crystal layers(11/12) decrease from a first surface of the wavelength conversion device toward a second surface of the wavelength conversion device opposite the first surface(since along the interface of 11/12, where the widths of 11/12 continually decrease from the surface of the thickest portion to the surface of the thinnest portion, this may be interpreted as wherein widths of the plurality of crystal layers decrease from a first surface of the wavelength conversion device toward a second surface of the wavelength conversion device opposite the first surface).

Re claim 12 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein widths of the plurality of crystal layers(11/12) alternately increase and decrease from a first surface of 
the wavelength conversion device toward a second surface of the wavelength conversion device opposite the first surface (since the widths of 11/12 become smaller from the thickest portion to the thinnest portion in a pattern, this may be interpreted as wherein widths of the plurality of crystal layers alternately increase and decrease from a first surface of the wavelength conversion device toward a second surface of the wavelength conversion device opposite the first surface).

Re claim 13 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the second-thickness portion(please see thinnest portion of 11/12) is at an end portion of each of the plurality of crystal layers(11/12) (see fig 2 where on the left end portion has the second-thickness portion of 12 and on the right end portion has the second-thickness portion of 11).

Re claim 14 Satoh and Takashi disclose the wavelength conversion device according to Claim 8, wherein the first-thickness portion(please see thickest portion of 11/12)s of the plurality of crystal layers are in direct contact with one another (the thickest portions of 11/12 are in contact in region 13 ).

Re claim 15 Satoh and Takashi disclose the wavelength conversion device according to Claim 1, wherein the crystal-axis orientations of the adjacent crystal layers( ) are alternately inverted (When the amorphous crystal 16 is grown, the polarities of the first crystal 11 and the amorphous crystal 16 turn out oppositely oriented)[0095].

Re claim 16 Satoh discloses in Fig 9 a method of manufacturing a wavelength conversion device, the method comprising:
providing a plurality of crystal layers(11/12) each including a first-thickness portion(please see thickest portion of 11/12) having a first thickness, a second-thickness portion(please see thinnest portion of 11/12) having a second thickness smaller than the first thickness, and a crystal-axis orientation[0095];
placing adhesive over at least part of the second- thickness portion of a first crystal layer of the plurality of crystal layers(11/12); 
placing a second crystal layer of the plurality of crystal layers(11/12) adjacent the first crystal layer such that the respective first-thickness portion(please see thickest portion of 11/12)s and the second- thickness portions of the first and second crystal layers(11/12) are adjacent each other(since the respective first-thickness portions of 11/12 and the respective second-thickness portions of 11/12 are adjoining or close to, this may be interpreted as the respective first-thickness portions and the second- thickness portions of the first and second crystal layers are adjacent each other) and the crystal-axis orientations of the first and second crystal layers(11/12) are alternately arranged(When the amorphous crystal 16 is grown, the polarities of the first crystal 11 and the amorphous crystal 16 turn out oppositely oriented)[0095]; 

Satoh does not disclose  bonding the plurality of crystal layers(11/12) to one another with the adhesive.

Takashi discloses in Fig 3    bonding the crystal layer(13 of Takashi) with the adhesive(30 of Takashi).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takashi to the teachings of Satoh in order to it is possible to prevent problems such as a decrease in output due to the light absorption of the bonding material and deterioration of the bonding material [0019, Takashi].  In doing so, bonding the plurality of crystal layers(11/12) to one another with the adhesive(30 of Takashi).





Re claim 17 Satoh and Takashi disclose the method of manufacturing a wavelength conversion device according to Claim 16, wherein the plurality of crystal layers(11/12) each further include a third-thickness portion(please see portion of 11/12 that is intermediate between the thickest and thinnest portion) having a third thickness smaller than the second thickness and provided between the first-thickness portion(please see thickest portion of 11/12) and the second-thickness portion(please see thinnest portion of 11/12).

Re claim 18 Satoh and Takashi disclose the method of manufacturing a wavelength conversion device according to Claim 17, wherein when the first and second adjacent crystal layers(11/12) are bonded to one another, the adhesive placed over the at least part of the second- thickness portion of the first crystal layer spreads over at least part of the third-thickness portion(please see portion of 11/12 that is intermediate between the thickest and thinnest portion).

Re claim 19 Satoh and Takashi disclose the method of manufacturing a wavelength conversion device according to Claim 16, wherein the plurality of crystal layers(11/12) each have a groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) provided in the first- thickness portion and being continuous with a space above the second-thickness portion(please see thinnest portion of 11/12) (since the second-thickness portion is thinner than the first-thickness portion, this may be interpreted as the groove being continuous with a space above the second-thickness portion).

Re claim 20 Satoh and Takashi disclose the method of manufacturing a wavelength conversion device according to Claim 19, wherein when the first and second adjacent crystal layers(11/12) are bonded to one another, the adhesive placed over the at least part of the second- thickness portion of the first crystal layer spreads into at least part of the groove(since the interface of 11/12 creates a trench or indentation, this may be interpreted as a groove) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819